

117 HRES 243 IH: Removing a certain Member from a certain committee of the House of Representatives.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 243IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. McCarthy submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONRemoving a certain Member from a certain committee of the House of Representatives.Whereas Director of the Federal Bureau of Investigation Christopher Wray said in July 2020 that Beijing is engaged in a highly sophisticated malign foreign influence campaign that involves subversive, undeclared, criminal, or coercive attempts to sway our government’s policies, distort our country's public discourse, and undermine confidence in our democratic processes and values;Whereas Representative Eric Swalwell has not denied public reporting that a suspected Chinese intelligence operative helped raise money for Representative Swalwell’s political campaigns and facilitated the potential assignment of interns into Representative Swalwell’s offices;Whereas Representative Swalwell has not denied other troublesome elements of public reporting;Whereas clause 1 of rule XXIII of the Rules of the House of Representatives provides, A Member, Delegate, Resident Commissioner, officer, or employee of the House shall behave at all times in a manner that shall reflect creditably on the House.; andWhereas Representative Eric Swalwell should be removed from his committee assignment in light of conduct he has exhibited: Now, therefore, be itThat the following named Member be, and is hereby, removed from the following committee of the House of Representatives:Permanent Select Committee on Intelligence:Mr. Swalwell of California.